DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 06/03/2020.  With entry of the preliminary amendment filed 08/12/2020, claims 1-9 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/03/2020 and 08/09/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmission of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP H0528863A (‘JP ‘863’; citing infra to corresponding machine translation) as evidenced by OMNICABLE and in view of JP 2003160702A (‘JP ‘702’; citing infra to corresponding machine translation).
	Regarding Claims 1, 2 and 4, JP ‘863 is directed to a two-layer insulated wire having an outer surface of a polyolefin insulating layer coated with an ultraviolet (UV) curable material, wherein the polyolefin insulating layer is a crosslinked product of an insulating composition comprising: (a) a polyolefin; (b) a photoinitiator; and (c) a photopolymerizable monomer (see paras [0001], [0008], [0016]). Concerning the two-layer construction of the insulated wire of JP ‘863, the Office notes claim 1 is couched in open (comprising) language and therefore does not preclude coating the insulating layer of the claimed invention with an outer layer, such as a UV curable coating as disclosed therein.  JP ‘863 concretely discloses a two-layer insulated wire 4 (Fig. 2) including a conductor 1, an inner-layer insulating composition 2, and a UV curable paint 3; wherein the insulating composition comprises 100 parts by weight of high-density polyethylene (HDPE) [for claim 2], 2 parts by weight of benzyldimethylketal as photoinitator, and 1 part by weight of triallyl cyanurate as photoreactive monomer (paras [0025]-[0026], [0027]-[0028]).  The two-layer insulated wire 4 was manufactured by a process that includes, subsequent to extrusion molding and applying the UV curable paint 3, irradiation with UV rays under conditions to crosslink the polyethylene and the UV-curable paint (para [0026]). 
It is acknowledged that JP ‘863 does not directly disclose the relative dielectric constant of the insulating layer.  Nevertheless, it is well-known in the art that insulation materials based on crosslinked polyethylene, as well as high-density and low-density polyethylene, all have nominal dielectric constants less than 2.5 as evidenced by the data tabulated in OMNICABLE.  In particular, per OMINCABLE, crosslinked polyethylene and HDPE insulation materials have nominal dielectric constants of 2.30 and 2.34, respectively.  Accordingly, the position is taken that one of ordinary skill in the art would have expected the insulating composition of JP ‘863, being the crosslinked product of a resin composition based on HDPE, to intrinsically possess a relative dielectric constant less than 2.5 as claimed herein.  
As such, the teachings of JP ‘863 are seen to differ from the present invention only in that the disclosed insulating layer is a cross-linked product of a resin composition wherein a compatibilizer is absent.  However, in the art relating to polyolefin resin-insulated electric wire, it is conventional to include a compatibilizer in the base resin formulation for the purpose of increasing affinity of the base resin components and preventing phase-separation as taught by JP ‘702 (paras [0012]-[0013]).  Further, as the sole example of a commercially available (market distribution product) compatibilizing resin, JP ‘702 discloses DYNARON 6200P (paras [0012], [0029]), which is the same compatibilizer used in the Applicant’s working examples (cf., Spec. Table 1) and recited as “olefin crystal butylene-olefin crystal block copolymer” in claim 4 hereof.  Given the similarity in insulating resin compositions between JP ‘863 and JP ‘702, it is submitted that one of ordinary in the art would have reasonably expected DYNARON 6200P to perform an equivalent compatibilizing function in the insulating composition of the former.  Accordingly, it would have been obvious to one of ordinary in the art at the time of filing to modify JP ‘863 by including in the disclosed resin composition, DYNARON 6200P as a compatibilizer of the polyolefin base polymer as per JP ‘702-- especially since JP ‘863 mentions (para [0015]) “non-reactive polymers” among various additives that may be included in the polyolefin resin composition of that invention.  
	Regarding Claim 3, the combination of JP ‘863, OMNICABLE, and JP ‘702 renders obvious the electrical wire according to claim 1 as discussed supra.  Further, JP ‘702 describes (para [0012]) DYNARON 6200P as a block copolymer having a structure of crystalline olefin resin-ethylene-butylene-crystalline olefin resin, which corresponds to the Applicant’s “olefin crystal butylene-olefin crystal block copolymer,” mentioned in the instant specification as an example of a compatibilizer having a low relative dielectric constant, which should be preferably 2.8 or less (cf., Spec. paras [0015]-[0016]).  Based on such structural and compositional identity, a plausible basis exists to infer that by disclosing DYNARON 6200P as the only specific compatibilizer, JP ‘702 implicitly teaches a compatibilizer having a relative dielectric constant of 2.8 or less as claimed.  Hence, the proposed modification of JP ‘863 would necessarily result in an electrical wire within the scope of claim 3 herein.  
	Regarding Claim 5, the combination of JP ‘863, OMNICABLE, and JP ‘702 renders obvious the electrical wire according to claim 1 as discussed supra.  None of the applied art directly discloses a cable comprising a sheath binding at least electrical wire according to claim 1, although JP ‘702 does mention (para [0021]) use of the flame-retardant resin composition described therein as a coating material for an electric wire, cable insulator, a sheath, and the like.  Nevertheless, the practice of bundling insulated wire with a sheath within a cable is a conventional expedient in the art to protect the insulated wire from mechanical damage and chemical corrosion.  Motivated by an expectation of affording similar protection to the insulated wire of JP ‘863 as modified supra, it would have been obvious to one of ordinary in the art at the time of filing to include the same in a cable with a sheath binding as claimed.  
	Regarding Claim 6, JP ‘863 discloses a method for manufacturing an electrical wire including a conductor and an insulating layer covering the conductor substantially as claimed (see paras [0024] -[0026] and Figs. 1, 2), the only differences being (i) the non-disclosure of a relative dielectric constant for the insulating layer and (ii) the absence of a compatibilizer as a component of the resin composition of which the insulating layer is formed.  However, as to (i), in view of the evidence provided by OMNICABLE as discussed supra in relation to the corresponding limitation of claim 1 (see page 4), the position is taken that one of ordinary skill in the art would have expected the insulating composition of JP ‘863 to intrinsically possess a relative dielectric constant of less than 2.5 as claimed.  Further as to (ii), it would have been obvious to one of ordinary in the art at the time of filing to modify the manufacturing method of JP ‘863 by including in the disclosed resin composition, DYNARON 6200P as a compatibilizer of the polyolefin base polymer as per JP ‘702, based on the reasoning set forth supra with respect to the corresponding limitation of claim 1 (see pages 4-5).
	Regarding Claim 7, the combination of JP ‘863, OMNICABLE, and JP ‘702 renders obvious the method for manufacturing the electrical wire according to claim 6 as discussed supra.  JP ‘863 further discloses wherein the polyolefin is selected from, for example, high-density polyethylene, low-density polyethylene and ultra-low (i.e., very low) density polyethylene as claimed (see para [0010]). 
	Regarding Claim 8, the combination of JP ‘863, OMNICABLE, and JP ‘702 renders obvious the method for manufacturing the electrical wire according to claim 6 as discussed supra.  JP ‘702 further describes (para [0012]) DYNARON 6200P as a block copolymer having a structure of crystalline olefin resin-ethylene-butylene-crystalline olefin resin, which corresponds to the Applicant’s “olefin crystal butylene-olefin crystal block copolymer,” mentioned in the instant specification as an example of a compatibilizer having a low relative dielectric constant, which should be preferably 2.8 or less (cf., Spec. paras [0015]-[0016]).  Based on such structural and compositional identity, it is plausible to infer that by disclosing DYNARON 6200P as the only specific compatibilizer, JP ‘702 implicitly teaches a compatibilizer having a relative dielectric constant of 2.8 or less as claimed.  Hence, the proposed modification of JP ‘863 would necessarily result in a method within the scope of claim 8 herein.  
	Regarding Claim 9, the combination of JP ‘863, OMNICABLE, and JP ‘702 renders obvious the method for manufacturing the electrical wire according to claim 6 as discussed supra.  JP ‘702 further describes (para [0012]) DYNARON 6200P as a block copolymer having a structure of crystalline olefin resin-ethylene-butylene-crystalline olefin resin, which qualifies as a species of “olefin crystal butylene-olefin crystal block copolymer” compatibilizer as claimed.

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/08-12-22